914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darron T. ROLLINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3780.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Darron T. Rollins appeals an order of the district court which denied his motion filed pursuant to 28 U.S.C. Sec. 2255.  He now moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Rollins pleaded guilty to possession of an automobile with an altered vehicle identification number in violation of 18 U.S.C. Sec. 2321 and was sentenced to a term of five years imprisonment.  The district court suspended the immediate execution of that sentence and placed Rollins on bond for a period of ninety days, at the conclusion of which a probation officer was to advise the court as to Rollin's suitability for continuance on that status.  Upon learning that Rollins had been arrested for various state offenses, the district court directed that he be incarcerated to commence service of his sentence.  Rollins then filed a "motion for jail credit" which the district court construed as a motion pursuant to 28 U.S.C. Sec. 2255.  As relief, Rollins claimed that he was entitled to a sentence credit for the period of time between his arrest and placement in custody during which he was released on bond.  The district court disagreed and denied Rollin's motion.  This appeal followed.


3
After thorough review of the record, this court agrees that Rollins is not entitled to a sentence credit under 18 U.S.C. Sec. 3568.   Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).  Accordingly, the motion for appointment of counsel is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.